DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed on 2/15/2022, with respect to objection of claims 1-10 have been fully considered and are persuasive.  The objection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a communication interference rejection system comprising a dual data rate (DDR) receiver operatively connected to a device connected to a body of a user, the DDR receiver configured to receive a signal transmitted through the body of the user, the signal comprising a relatively small constant amplitude component and a relatively large sinusoidal or modulated interference component, said interference component due to human body antenna effect; integrate the signal and sample at a sampling time, the sampling time defined as Ts = n /Finterference, wherein Finterference is the frequency of the modulated interference component and n is an integer, leading to a suppressed contribution from an integrated interference > 1/Tb, wherein Tb is the bit-period, integrate the signal and sample at a sampling time Tint = n /Finterference<Tb, thereby rejecting arbitrary interference which is an even non-integer multiple of 1/Tb; and interference period detection circuitry operatively connected to the DDR receiver that sets Tint = n /Finterference<Tb.  The closest prior art, Sen (US 10,998,925 B2) discloses a similar system but fails to disclose the DDR receiver configured to integrate the signal and sample at a sampling time, the sampling time defined as TS = n/Finterference, wherein Finterference is the frequency of the modulated interference component and n is an integer, leading to a suppressed contribution from the integrated interference; and to handle variable Finterference > 1/Tb, integrate the signal and sample at a sampling time Tint = n/Finterference<Tb, thereby rejecting arbitrary interference which is an even non-integer multiple of 1/Tb; and an interference period detection circuitry operatively connected to the DDR receiver that sets Tint = n /Finterference<Tb.  These distinct features have been added to independent claim 1, thus rendering claims 1-10 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/17/2022